Citation Nr: 9914452	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement of [redacted] to recognition as a child of the 
veteran for Department of Veterans Affairs (VA) death 
compensation purposes.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
January 1975.  He died in April 1991.  His death is service-
connected which currently provides benefits to the appellant 
and her son, [redacted], under chapter 35 of 38 U.S.C.A.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 determination by the Louisville, 
Kentucky, Regional Office (RO) denying benefits for [redacted] 
as a child of the veteran.  


REMAND

The appellant contends that [redacted] is the "child" of the 
veteran and therefore should be recognized as her dependent 
child for purposes of receiving VA death compensation.  She 
contends that the veteran "loved [redacted]," that he treated 
her as his own, and that he intended for [redacted] and her son 
[redacted] to be raised as siblings.  

In this regard, Title 38, United States Code provides that:

The term ''child'' means (except for 
purposes of chapter 19 of this title and 
section 8502(b) of this title) a person 
who is unmarried and - 

(i) who is under the age of eighteen 
years; 

(ii) who, before attaining the age 
of eighteen years, became 
permanently incapable of self-
support; or 

(iii) who, after attaining the age 
of eighteen years and until 
completion of education or training 
(but not after attaining the age of 
twenty-three years), is pursuing a 
course of instruction at an approved 
educational institution; and who is 
a legitimate child, a legally 
adopted child, a stepchild who is a 
member of a veteran's household or 
was a member at the time of the 
veteran's death, or an illegitimate 
child but, as to the alleged father, 
only if acknowledged in writing 
signed by him, or if he has been 
judicially ordered to contribute to 
the child's support or has been, 
before his death, judicially decreed 
to be the father of such child, or 
if he is otherwise shown by evidence 
satisfactory to the Secretary to be 
the father of such child.  A person 
shall be deemed, as of the date of 
death of a veteran, to be the 
legally adopted child of such 
veteran if such person was at the 
time of the veteran's death living 
in the veteran's household and was 
legally adopted by the veteran's 
surviving spouse before August 26, 
1961, or within two years after the 
veteran's death; however, this 
sentence shall not apply if at the 
time of the veteran's death, such 
person was receiving regular 
contributions toward the person's 
support from some individual other 
than the veteran or the veteran's 
spouse, or from any public or 
private welfare organization which 
furnishes services or assistance for 
children.  A person with respect to 
whom an interlocutory decree of 
adoption has been issued by an 
appropriate adoption authority shall 
be recognized thereafter as a 
legally adopted child, unless and 
until that decree is rescinded, if 
the child remains in the custody of 
the adopting parent or parents 
during the interlocutory period.  A 
person who has been placed for 
adoption under an agreement entered 
into by the adopting parent or 
parents with any agency authorized 
under law to so act shall be 
recognized thereafter as a legally 
adopted child, unless and until such 
agreement is terminated, if the 
child remains in the custody of the 
adopting parent or parents during 
the period of placement for adoption 
under such agreement.  A person 
described in clause (ii) of the 
first sentence of this subparagraph 
who was a member of a veteran's 
household at the time the person 
became 18 years of age and who is 
adopted by the veteran shall be 
recognized as a legally adopted 
child of the veteran regardless of 
the age of such person at the time 
of adoption.  

The appellant is a resident of the Commonwealth of Kentucky.   
The veteran was a resident of and he died in West Virginia.   

The undersigned chaired a video conference hearing in January 
1999, at which the appellant testified that the veteran was 
not the biological father of [redacted]; that she and the 
veteran were separated at the time the baby was born; and 
that divorce proceedings were underway, but that the veteran 
died before the dissolution of the marriage, when [redacted] was 
nine-months old.   The appellant further testified that the 
veteran had been approved for Social Security disability 
benefits and was about to receive them, when he passed away.   

[redacted]'s birth certificate reflects that she was born in 
Winchester, Kentucky, on July [redacted], 1990, and that the 
veteran was "her father."  Notably, however, the information 
on the birth certificate was provided by the appellant.   There 
is nothing in the claims folder from the veteran that reflects 
he acknowledged [redacted] as his child.   The Board is, 
however, interested in obtaining any records from the Social 
Security Administration (also SSA) which might shed light on 
this situation in light of the appellant's tetsimony that SSA 
recognizes [redacted] as the veteran's child.  Hence, whether 
the veteran held [redacted] out as his dependent on any 
application for SSA benefits should be explored.   

In addition to obtaining any available records from SSA, the 
Board requests that the RO contact VA's District Counsel to 
provide a legal opinion explaining the legal significance, if 
any, of the veteran's name being listed on the birth 
certificate as the father of [redacted] has under the laws of 
the Commonwealth of Kentucky and the State of West Virginia.   

Therefore, this case is REMANDED to the RO for the following 
action:  

1.   The RO should obtain from the Social 
Security Administration copies of all 
available claims forms and records which 
were signed or submitted by the veteran 
concerning any claim for Social Security 
disability benefits.   All material 
obtained should be associated with the 
claims folder.  The Social Security 
Administration should further be 
requested to state whether or not they 
recognize [redacted] as the veteran's 
"child," and if so the basis for that 
recogniztion given that the veteran was 
not [redacted]'s biological father and given 
that he never legally adopted her.

2.   In the context of the facts 
discussed here, VA's District Counsel is 
requested to provide a legal opinion 
explaining the legal significance, if 
any, of the veteran's name being listed 
on the birth certificate as the father of 
[redacted] has under the laws of the 
Commonwealth of Kentucky and the State of 
West Virginia.   The RO should provide 
the District Counsel with a copy of this 
Remand.   

3.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.   
Appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.   

4.   Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the appellant's claim under 
current regulations and guidelines.   

If the benefits sought on appeal are not granted, the 
appellant and her representative should be furnished a 
supplemental statement of the case and be afforded an 
opportunity to respond before the claims folder is returned 
to the Board for further review.   The purpose of this REMAND 
is to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.   No action is 
required of the appellant unless she is notified.   While 
this case is in remand status, the appellant and her 
representative may submit additional evidence and argument on 
the appealed issue.   Quarles v.  Derwinski, 3 Vet.  App.  
129, 141 (1992); Booth v.  Brown, 8 Vet.  App.  109 (1995).   


		
	DEREK R.  BROWN
	Member, Board of Veterans' Appeals



 


